DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/26/2022 has been entered.
Prosecution History
Applicant has amended claims 1, 8 and 15 and canceled claims 2, 5-6, 9, 12-13, 16, 19-20. Claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 are pending and have been allowed for the reasons set forth below. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 05/05/2022 have been fully considered and are addressed as follows:
Claim Rejections under Double Patenting:
	Applicant’s amendments overcome the Double Patenting rejections of claims 1, 3-4, 7-8, 10-11 and 14. Accordingly, the rejections are hereby withdrawn.
Claims Rejections under 35 U.S.C. 112:
	Applicant’s amendments to the claims overcome the 35 U.S.C. 112 rejections previously set forth. Accordingly, the rejections are hereby withdrawn.
 Claims Rejections under 35 U.S.C. 103:
	Applicant’s amendments to the independent claims overcomes the previous 35 U.S.C. 103 rejections set out in the previous final office action. For reasons below, the pending claims have been determined to be allowable over the prior art. 
ALLOWABLE SUBJECT MATTER
Claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18 are pending and allowed. Claims 1, 8 and 15 are currently amended.  Claims 2, 5-6, 9, 12-13, 16, 19-20 are canceled.
The closest prior art of record is: 
Akaba US20180281625; 
Breed US20080040004;
Hsu US20140339391;
Hirato US5975231;
Ootani 20070107969.
The following is an examiner’s statement of reasons for allowance:
As per Claim 1
The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 
receive sensor data that includes, or is derived from data that includes, the data collected by the one or more sensors, 
detect a post vehicle accident condition based upon the sensor data, 
detect the internal environment and the external environment based upon the sensor data, 
determine, based upon the sensor data, the internal environment and the external environment, a first post-accident physical configuration for the first interior vehicle component, wherein the first vehicle interior vehicle component, when in the first post-accident physical configuration, at least temporarily restricts a first exit from the vehicle; 
determine, based upon the sensor data, the internal environment and the external environment, a second post-accident physical configuration for the second interior vehicle component that enables a second exit from the vehicle as an alternative exit to the restricted first exit, 
control the first actuator component to adjust the first interior vehicle component from a first current physical configuration to the first post-accident physical configuration, and 
control, while the first vehicle interior vehicle component is in the first post- accident physical configuration and restricts the first exit, the second actuator component to adjust the second interior vehicle component from a second current physical configuration to the second post-accident physical configuration to enable the second exit from the vehicle as an alternative exit to the restricted first exit.  
As per claims 3-4 and 7
The claims depend from claim 1 and are therefore allowable based on their dependency.
As per claim 8
Claim 8 is a method claim that includes limitations analogous to claim 1 an apparatus claim. For the reasons given with regards to claim 1, claim 8 is also determined to be allowable. 
As per claims 10-11, 14
The claims depend from claim 8 and are therefore allowable based on their dependency.
As per claim 15
Claim 15 is an apparatus claim that includes limitations analogous to claim 1 an apparatus claim. For the reasons given with regards to claim 1, claim 15 is also determined to be allowable. 
As per claims 17-18
The claims depend from claim 15 and are therefore allowable based on their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/HONGYE LIANG/Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667